DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 3, “the gas sensor” should read “the gas sensor element” for consistency.
In line 9, “the protective layer” should read “the porous protective layer” for consistency.
In line 16, “the outer surface” should read “the outer surface of the porous protective layer” for consistency.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
In line 3, “the gas sensor” should read “the gas sensor element” for consistency.
In lines 9 and 16, “the protective layer” should read “the porous protective layer” for consistency.
In lines 16-17, “water droplet” should read “the water droplet” for consistency.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
In line 4, “a line” should read “the line” for consistency.
In lines 4-5, “the protective layer” should read “the porous protective layer” for consistency.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 2, “the protective layer” should read “the porous protective layer” for consistency.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  in line 2, “two faces of the protective layer” should read “the two faces of the outer surface of the porous protective layer” for consistency.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in line 1, the comma after “wherein” should be deleted.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in lines 1-2, “the protective layer” should read “the porous protective layer” for consistency.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
In line 4, the second comma after “wherein” should be deleted.
In lines 4-5, “the protective layer” should read “the porous protective layer” for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cover body" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-11 are rejected as dependent thereon.
Claims 1-2 recite the limitation “two adjacent ones” in line 8 of each claim. It is unclear what is meant by “ones.” Are they the faces, corners, edges, and/or sides of the later recited end face and side faces? Claims 3-11 are rejected as dependent thereon.
Claims 1-2 recite the limitation "the end face" in line 8 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-11 are rejected as dependent thereon.
Claims 1-2 recite the limitation "the two faces" in lines 10, 13, and 15 of each claim.  There is insufficient antecedent basis for this limitation in the claim. The claim previously recites more than two faces (end face and side faces), so it is unclear which two faces are referred to by “the two faces.” It is unclear whether “the two faces” are the same as or different from the previously recited “two adjacent ones.” Claims 3-11 are rejected as dependent thereon.
Claims 1-2 recite the limitation “an assumed diameter of a water droplet contained in the measured gas in a use environment” in lines 11-13 of each claim. Claim 2 also recites the limitation “the assumed diameter is determined depending on a route from the cover body to the protective layer and corresponds to a diameter of water droplet whose dropping amount is 10 µL 
Claims 1-2 recite the limitation “an effective length of the corner part” in line 13 of each claim. It is unclear what is meant by an “effective” length. What makes a length effective? How effective does it need to be in order for it to be considered effective? It is also unclear from the claim how an effective length of the corner part is determined. The instant specification discloses that the effective length L of the corner part can be the distance between both ends of the water droplet contact surface in a cross section including two faces (see pg. 10, lns. 7-9 of the instant specification). Claims 3-11 are rejected as dependent thereon.
Claim 2 recites the limitation “a diameter of water droplet whose dropping amount is 10 µL or less” in lines 16-17 of the claim. It is unclear how a dropping amount can be 0 µL, which overlaps with the claimed range.
Claim 6 recites the limitation “the effective length of the corner part is smaller than 1.2 mm” in lines 1-2 of the claim. It is unclear how a length can be 0 mm, which overlaps with the claimed range.
Claim 7 recites the limitation “a ratio of the effective length of the corner part to a layer thickness of the protective layer at the corner part is equal to or smaller than 6” in lines 1-3 of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (US 2015/0276660 A1) (provided in Applicant’s IDS filed on February 10, 2020) and further in view of Nakashima et al. (US 2008/0028831 A1) and further in view of Murai et al. (US 2012/0297861 A1) (provided in Applicant’s IDS filed on February 10, 2020).
Regarding claims 1-2, Moriyama teaches a gas sensor element for detecting a specific gas component in a measured gas (a sensor device 101 that determines the concentration of a predetermined gas in a gas to be measured, Figs. 1-2, para. [0036]), the gas sensor comprising:
an element body in the form of a long plate having a gas detection part at an end thereof on an end face side in a longitudinal direction (the sensor device 101 has a long rectangular parallelepiped shape including a gas flow portion, pump cells, and sensor cells at an end thereof in a front region in a longitudinal direction, Figs. 1-2, para. [0036], [0044], [0064]; the longitudinal direction of the sensor device 101 is the front-back direction in Figs. 1-2, para. [0036]); and a porous protective layer covering an outer periphery of the end on said end face side of the element body (a porous protective film 91 covers an outer periphery of the front region of the sensor device 101, Figs. 1-2, para. [0074]), wherein
in a cross section including two adjacent ones of the end face and side faces connected to the end face, an outer surface of the protective layer facing an element corner where the two faces meet has a shape with a corner part (in a cross section including adjacent faces of the front end face and a top surface connected to the front end face as shown in Fig. 2, an outer surface of the porous protective film 91 facing a corner of the sensor device 101 where the front end face 
The limitations “an assumed diameter of a water droplet contained in the measured gas in a use environment” and “an assumed diameter of a water droplet contained in the measured gas which is passed through the cover body in a use environment” are with respect to an article worked upon (water droplet) and not a positively recited element of the gas sensor element. Inclusion of the material or article worked upon (water droplet) by a structure (gas sensor element) being claimed does not impart patentability to the claims. MPEP § 2115.
Examiner further notes that Moriyama teaches that the porous protective film 91 functions to prevent cracking of the sensor device 101 due to thermal shock resulting from adhesion of water contained in the gas to be measured (Fig. 2, para. [0074]). Moriyama teaches that the thickness t of the porous protective film 91 is in the range of 300 to 700 µm (Fig. 2, para. [0076]). For the purpose of examination, Examiner interprets the effective length to be a length of the hypotenuse of a right triangle formed when extending the lines of the front end face and the top surface at the corner (see Image 1 below). Since the thickness t of the porous protective film 91 is in the range of 300 to 700 µm (corresponding to the sides a and b of the right triangle), then the hypotenuse c of the right triangle can be determined from the Pythagorean theorem: c = (a2 + b2)1/2. When a and b are 300 µm (0.3 mm), then c = 0.42 mm. When a and b are 700 µm (0.7 mm), then c =  0.99 mm. Thus, the effective length is in the range of 0.42 to 0.99 mm. Moriyama is silent with respect to an assumed diameter of a water droplet (which is an article worked upon), and therefore fails to teach wherein the corner part is configured such that a ratio of an assumed diameter of a water droplet contained in the measured gas in a use environment to 
Nakashima teaches a sensor element 10 comprising a detecting portion 11 being protected by a protector 100 (abstract, Figs. 1-2). Nakashima teaches that the protector 100 includes an inner protector 120 comprising individual inner introduction holes 130, 140 having a diameter of 2 mm (abstract, Figs. 1-2, para. [0025], [0073]). Nakashima teaches that limiting the diameter of an individual inner introduction hole to 2 mm prevents passage of a spherical water droplet having a diameter greater than 2 mm through the introduction holes, which more effectively restricts the amount and size of water droplets which could adhere to the detecting portion of the detecting element accommodated within the inner protector, so that cracking, breakage, or the like can be prevented (Figs. 1-2, para. [0025], [0073]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor device of Moriyama to be protected by a protector with individual introduction holes having a diameter of 2 mm as taught by Nakashima because it would more effectively restrict the amount and size of water droplets which could adhere to the detecting portion of the detecting element accommodated within the inner protector, so that cracking, breakage, or the like can be prevented (Nakashima, Figs. 1-2, para. [0025], [0073]). For the purpose of examination, Examiner interprets the assumed diameter to be the maximum diameter of the water droplet, which in this case is 2 mm. Therefore, Modified Moriyama teaches that the ratio of an assumed diameter (2 mm) of a water droplet to the effective length (0.42 to 0.99 mm) of the corner part is 2.02 to  4.76, which is larger than 1.5.

Murai teaches a gas sensor element including a main body and a protective layer (abstract). Murai teaches that the protective layer 4 has a larger average thickness at the corner portions 22 than at the plane portions 21 of the main body 2 (abstract, Fig. 7, para. [0139]). Murai teaches that with this configuration, it is possible to reliably prevent all of the corner portions 22 of the main body 2 from being damaged by water included in the measurement gas (Fig. 7, para. [0145]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the porous protective film of Modified Moriyama such that the thickness of the porous protective film increases as it reaches the corner as taught by Murai because it would then be possible to reliably prevent the corner from being damaged by water included in the measurement gas (Murai, Fig. 7, para. [0145]). Therefore, since the thickness of the porous protective film increases as it reaches the corner, the angle formed by the two faces of the outer surface of the porous protective film 91 that meet at the corner part is an acute angle. Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a porous protective film that increases in thickness as it reaches the corner which a person of ordinary skill in the art would have found obvious.

Examiner further notes that Modified Moriyama teaches that the sensor device 101 is included in a gas sensor 100, that prevention of water contained in the gas to be measured from adhering to the sensor device 101 is desired, and that the sensor device 101 is protected by a protector (Moriyama, Figs. 1-2, para. [0036], [0074], Nakashima, Figs. 1-2, para. [0073], see modification supra), so the sensor device is capable of the recitation “being housed in the cover body.”
The limitation “the assumed diameter is determined depending on a route from the cover body to the protective layer and corresponds to a diameter of water droplet whose dropping amount is 10 µL or less” is with respect to an article worked upon (water droplet) and not a positively recited element of the gas sensor element. Inclusion of the material or article worked upon (water droplet) by a structure (gas sensor element) being claimed does not impart patentability to the claims. MPEP § 2115.
Examiner further notes that Modified Moriyama teaches that the diameter of the water droplet (which is an article worked upon) is 2 mm because limiting the diameter of an individual inner introduction hole in the protector to 2 mm prevents passage of a spherical water droplet supra). For the purpose of examination, Examiner interprets the dropping amount to be determined from the volume of a spherical water droplet (which is an article worked upon), so when the diameter is 2 mm, the dropping amount is 4.2 µL, which is less than 10 µL.

    PNG
    media_image1.png
    625
    818
    media_image1.png
    Greyscale

Image 1. Zoomed in and annotated version of Fig. 2 of Moriyama.
	Regarding claim 3, Modified Moriyama teaches wherein the corner part is located on an extension line of a line that bisects the element corner (the corner part is located on an extension line of a line that bisects the corner of the sensor device 101, Fig. 2, see Image 2 below),
the corner part has a water droplet contact surface including an intersection between the extension line of a line and the outer surface of the protective layer (the corner part has a water 
the effective length of the corner part is a distance between two ends of the water droplet contact surface in the cross section including the two faces (Examiner interprets the two ends of the water droplet contact surface to be the two points of the triangle in Image 1 above that contact the front end face and the top surface, so the effective length of the corner part is the distance between the two ends of the water droplet contact surface which is the hypotenuse of the right triangle in Image 1 above).

    PNG
    media_image2.png
    625
    792
    media_image2.png
    Greyscale

Image 1. Zoomed in and annotated version of Fig. 2 of Moriyama.
Regarding claim 4, Modified Moriyama teaches wherein the water droplet contact surface has shape change points respectively located in directions toward the two faces from the 
Regarding claim 5, Modified Moriyama teaches wherein the water droplet contact surface is flat or curved (the water droplet contact surface is curved, Fig. 2, see Image 2 above).
Regarding claim 6, Modified Moriyama teaches wherein the effective length of the corner part is smaller than 1.2 mm (the effective length is in the range of 0.42 to 0.99 mm, Fig. 2, see Image 1 above, para. [0076], see calculation above).
Regarding claim 7, Modified Moriyama teaches wherein a ratio of the effective length of the corner part to a layer thickness of the protective layer at the corner part is equal to or smaller than 6 (the effective length is in the range of 0.42 to 0.99 mm, Fig. 2, see Image 1 above, para. [0076], see calculation above; the corresponding thickness t of the porous protective film 91 is in the range of 0.3 to 0.7 mm, Fig. 2, para. [0076]; so the ratio is 1.4).
Regarding claim 8, Modified Moriyama teaches the porous protective film 91 (Figs. 1-2, para. [0074]). Modified Moriyama fails to teach wherein the corner part protrudes outward from at least one of two faces of the protective layer facing said two faces.
Murai teaches a gas sensor element including a main body and a protective layer (abstract). Murai teaches that the protective layer 4 has a larger average thickness at the corner portions 22 than at the plane portions 21 of the main body 2 such that the corner part protrudes outward from the outer side faces of the protective layer 4 (abstract, Fig. 7, para. [0139]). Murai teaches that with this configuration, it is possible to reliably prevent all of the corner portions 22 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the porous protective film of Modified Moriyama such that the corner part protrudes outward from the outer side faces of the porous protective film as taught by Murai because it would then be possible to reliably prevent the corner from being damaged by water included in the measurement gas (Murai, Fig. 7, para. [0145]). Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a porous protective film with a corner part that protrudes outward which a person of ordinary skill in the art would have found obvious.
Regarding claim 9, Modified Moriyama teaches wherein the effective length of the corner part is 0.8mm or more and smaller than 1.0 mm (the effective length of the corner part is in the range of 0.42 to 0.99 mm, Fig. 2, see Image 1 above, para. [0076], see calculation above). A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). MPEP § 2144.05(I).
Regarding claim 11, Modified Moriyama teaches a gas sensor comprising the gas sensor element according to claim 1 (a gas sensor 100 comprising the sensor device 101, Figs. 1-2, para. [0036], see rejection of claim 1 supra), further comprising an outer periphery of the gas sensor element (an outer periphery of the sensor device, 101, Figs. 1-2, para. [0036]). Modified 
Nakashima teaches a sensor element 10 comprising a detecting portion 11 being protected by a protector 100 (abstract, Figs. 1-2). Nakashima teaches that the sensor element 10 is circumferentially enclosed by and held in a tubular metallic shell 50 (Figs. 1-2, para. [0062]). Nakashima teaches that the metallic shell 50 is adapted to fixedly attach the gas sensor 1 to an exhaust pipe of an automobile (Figs. 1-2, para. [0062]). Nakashima teaches that the protector 100 is fitted to and laser-welded to the metallic shell 50 for the purpose of protecting the detecting portion 11 of the sensor element 10 from contamination with deposits contained in exhaust gas and from adhering water droplets which would result in breakage of the detecting portion (Figs. 1-2, para. [0068]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor device of Modified Moriyama to be supported by a tubular metallic shell which is fitted to the protector as taught by Nakashima because it would allow the gas sensor to be fixedly attached to an exhaust pipe of an automobile (Nakashima, Figs. 1-2, para. [0062]).
Modified Moriyama teaches wherein an end of the gas sensor element at which the protective layer is provided is housed in the cover body attached to one end of the cylindrical housing (an end of the sensor device 101 at which the porous protective film 91 is provided is housed in the protector attached to one end of the metallic shell, Moriyama, Figs. 1-2, para. [0074], Nakashima, Figs. 1-2, abstract, para. [0068], [0073], see modifications supra), and a through hole provided in the cover body (the protector with individual introduction holes, Nakashima, Figs. 1-2, para. [0025], [0073], see modification supra).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (US 2015/0276660 A1) (provided in Applicant’s IDS filed on February 10, 2020) and further in view of Nakashima et al. (US 2008/0028831 A1) and further in view of Murai et al. (US 2012/0297861 A1) (provided in Applicant’s IDS filed on February 10, 2020) as applied to claim 1 above, and further in view of Nishijima et al. (US 2016/0018357 A1) (provided in Applicant’s IDS filed on February 10, 2020).
Regarding claim 10, Modified Moriyama teaches the protective layer (the porous protective film 91, Figs. 1-2, para. [0074]). Modified Moriyama teaches that the porous protective film 91 functions to prevent cracking of the sensor device 101 due to thermal shock resulting from adhesion of water contained in a gas to be measured (Figs. 1-2, para. [0074]). Modified Moriyama fails to teach wherein the protective layer has water repellency.
Nishijima teaches a gas sensor element having a porous protective layer with excellent water repellency (abstract). Nishijima teaches that by configuring the porous protective layer of the gas sensor element such that it repels condensed water in exhaust gas, it becomes possible to significantly reduce thermal shock that can be generated in the porous protective layer or the gas sensor element and also suppress infiltration of the condensed water, thereby solving the problem that the detection portion may become poisoned (para. [0012]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous protective film of Modified Moriyama to have water repellency 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699